Winslow, J.
Under the will, before us, an estate in fee simple was devised to the two daughters in undivided'moieties, by apt and technical words, with a condition annexed to the effect that the devisees should not convey the same; •or, in other words, that all power of alienation should be absolutely suspended for a fixed period. We regard this •condition as void, because absolutely repugnant to the estate granted. It now seems well settled that, when a conveyance or devise is made in fee, a condition attémpted to be annexed thereto to the effect that the purchaser or dev-isee shall not for any period of time convey or alien the estate is void for repugnancy. Potter v. Couch, 141 U. S. 296; Mandelbaum v. McDonell, 29 Mich. 78; Allen v. Craft, 109 Ind. 476; Conger v. Lowe, 124 Ind. 368; Todd v. Sawyer, 147 Mass. 570; De Peyster v. Michael, 6 N. Y. 467; Van Horne v. Campbell, 100 N. Y. 287; Schouler, Wills, § 602. See, upon this subject generally, Saxton v. Webber, 83 Wis. 617; Van Osdell v. Champion, 89 Wis. 661. The daughter lizzie, therefore, took a fee-simple estate, and mould lawfully devise the same.
By the Court.— Judgment affirmed.